Citation Nr: 0405144	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.  

3.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability.

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran (appellant) served on active duty from April 1969 
to March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes that in his January 1999 notice of 
disagreement, the veteran's representative stated that the 
veteran's diagnosed bipolar disorder could be considered 
secondary to the veteran's service-connected back problems.  
The Board construes this statement as an informal claim for 
secondary service connection for bipolar disorder, and the 
matter is referred to the RO for consideration.  

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes some of the issues in the 
present case -- and a claim for an increased rating of a 
service connected disability.  Accordingly, the issues for 
such appellate consideration are reflected on the first page 
of this decision in accordance with Fenderson.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
Accordingly, the VCAA applies in this case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

During the course of this appeal, the rating criteria for 
intervertebral disc disease were revised under Diagnostic 
Code 5293.  These changes became effective on September 23, 
2002.  The veteran's cervical spine disability is rated under 
5293, and that code is also potentially applicable to his 
lumbar spine disability, since he has been diagnosed with low 
back pain with sciatica, as well as lumbosacral degenerative 
disc disease.  In addition, diagnostic testing has shown 
lumbar disc bulging.  

Prior to September 23, 2002, intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition is mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code is 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2002).

Pursuant to the criteria in effect subsequent to September 
23, 2002, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For evaluation of incapacitating episodes, a 20 
percent rating contemplates that incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating 
contemplates incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.

For purposes of evaluations under the amended Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic Diagnostic Codes.  Evaluate 
neurological disabilities separately using evaluation 
criteria for the most appropriate neurological Diagnostic 
Codes. 67 Fed. Reg. 54345, 54349 (Aug. 22, 2002).  A VA 
examination which takes into account the new criteria has not 
been conducted.  

The veteran seeks service connection for PTSD.  The Board 
notes that while VA examiners have not diagnosed PTSD, on 
private psychological evaluation in July 2001, the examiner 
found that the veteran had PTSD and that this was a direct 
result of his service.  The veteran has argued that his back 
injury in service was a stressor for his PTSD.  The veteran 
has also identified several other stressor incidents 
associated with his service aboard the USS KAWISHIWI.  The RO 
has not attempted to verify the veteran's claimed stressors.  

With regard to the veteran's claim for a TDIU, the Board 
notes that although the veteran underwent a VA examination in 
December 2002, there is no opinion of record that addresses 
the sole impact of the veteran's service-connected 
disabilities on his ability to obtain and retain 
substantially gainful employment.  In adjudicating a total 
rating claim, the Board may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia, 7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown , 6 Vet. App. 532 (1993). Hence, 
the RO should obtain medical opinion as to whether the 
veteran's service-connected disabilities, either alone or in 
concert, render him unable to obtain or retain substantially 
gainful employment.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim, to include reference to the old 
and new rating criteria for Diagnostic 
Code 5293, and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record, to 
include any records he may have in his 
possession.  He should indicate dates of 
any treatment or examinations, names of 
examiners, and addresses if possible.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should request the veteran to 
provide more specific details regarding 
all of his alleged in-service stressors, 
which include seeing a shipmate struck by 
a broken pelican hook, seeing the 
unloading of injured civilians and 
military personnel, seeing ships catch on 
fire, feeling that he would be killed 
when his ship collided with another ship, 
and seeing dead bodies being transferred 
to hospital ships.  He should be asked to 
provide, as specifically as possible, the 
dates and locations of any and all 
alleged stressors and any other 
information pertinent to verification.  

The veteran should also be asked to 
identify potential alternative sources 
for supporting evidence to verify his 
stressors.  In particular, the veteran 
should provide as much detailed 
information as possible including the 
dates, places, names of people present, 
and detailed descriptions of events.  

The veteran must be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  

3.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  The RO must 
contact NPRC in St. Louis, and request 
the veteran's service personnel records.  

4.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents.  The 
summary and all associated documents, 
including a copy of this remand, the 
veteran's service personnel records, all 
service medical records, and any written 
stressor statements should then be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150, to obtain verification of 
the claimed stressors.  

The USASCRUR should be requested to 
provide any information which might 
corroborate any of the veteran's alleged 
experiences and stressors.

5.  Thereafter, regardless of whether 
alleged stressors have been verified, the 
RO should afford the veteran a VA special 
psychiatric examination by a specialist 
who has not previously examined or 
treated him.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
USASCRUR, must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that all of the 
foregoing was in fact made available in 
conjunction with the examination.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder present, to include PTSD.  The 
examiner's attention must be directed to 
the report of the July 2001 private 
psychological evaluation wherein the 
veteran was diagnosed with PTSD, related 
to his service.  The examiner should 
utilize DSM-IV in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses.  

If PTSD is diagnosed, the examiner should 
explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  If PTSD is diagnosed, the 
examiner must identify the verified 
inservice stressor(s).  The examiner must 
specifically state if any diagnosed PTSD 
is due to the veteran's having sustained 
a back injury in service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to be performed by the 
appropriate specialists, if available.  
The claims file and a copy of this remand 
must be made available to the examiners 
for review, and the examiners must 
indicate that this has been accomplished.  
All indicated tests and studies must be 
accomplished by both examiners and range 
of motion should be noted in degrees.  

The orthopedic examiner should note if 
there is any listing of the whole spine 
to the opposite side, a positive 
Goldthwait's sign, a marked limitation of 
forward bending in the standing position, 
a loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the foregoing with abnormal mobility on 
forced motion.  As part of the orthopedic 
examination, the orthopedic examiner 
should identify and describe any current 
symptomatology, to include functional 
loss associated with the lumbar and 
cervical spines due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The orthopedic 
examiner should additionally discuss 
factors associated with disability, such 
as objective indications of pain on 
pressure or manipulation, and muscle 
spasm. Finally, the orthopedic examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with his 
service-connected cervical and lumbar 
spine disabilities.  To the extent 
possible, any additional functional loss 
or limitation of motion attributable to 
such flare-ups should be described.  

As regards the neurological examination, 
the examining neurologist should report 
all findings and note all symptoms 
compatible with sciatic neuropathy, such 
as characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or 
other neurological findings appropriate 
to the site of the diseased disc or discs 
concerning the cervical spine and the 
lumbar spine.

Following completion of the above 
examination, the neurological examiner 
should specifically comment as to the 
frequency of incapacitating episodes 
associated with the veteran's service-
connected lumbar and cervical spine 
disabilities, individually, to include a 
specific statement as to the total 
duration of any incapacitating episodes 
during the past 12 months, for both the 
cervical spine and the lumbar spine 
disabilities.  For purposes of 
evaluation, an incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by 
a physician, and treatment by a 
physician.

Both examiners should also provide an 
opinion concerning the impact of the 
service-connected low back disability and 
the cervical spine disability, without 
regard to age or the impact of any 
nonservice-connected disability, on the 
veteran's ability to obtain or retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
following requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal, to include consideration of 
staged ratings as noted in Fenderson, 
supra.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




